Citation Nr: 9904098	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  94-41 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of medial collateral ligament repair of the right 
knee with arthritis, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1965.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a January 1993 rating decision from the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran and his representative 
appeared before a hearing officer at the RO in September 
1993.  In December 1996, the Board REMANDED the issue listed 
in the front page to the RO for further development.  
Following the receipt of additional information, the RO 
increased the veteran's evaluation for postoperative 
residuals of medial collateral ligament repair of the right 
knee to 20 percent disabling effective from September 1992, 
the date of the veteran's claim.

Preliminary review of the record reveals that the RO 
determined that this case did not present such an exceptional 
disability picture to warrant referral of the veteran's claim 
for an increased evaluation for his right knee disability to 
the VA Under Secretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Veterans Appeals (Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  The veteran's post-operative right knee residuals have 
been shown to be manifested by severe joint instability or 
recurrent subluxation.

2.  The veteran's post-operative right knee residuals with 
degenerative arthritis of the joint have been shown to be 
manifested by subjective complaints of pain; a well-healed 
surgical scar; and 80 percent of normal range of motion 
without knee crepitus.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation above 20 percent 
for postoperative residuals of medial collateral ligament 
repair of the right knee have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.10, 4.20, 4.40, 
4.45, 4.71a, Diagnostic Codes 5257 (1998).

2.  The criteria for a separate 10 percent evaluation, but 
not in excess thereof, for degenerative arthritis of the 
right knee under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5260-5261 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.10, 4.20, 4.40, 
4.45, 4.59, 4.71a and Diagnostic Codes 5010, 5260-5261 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  A 
"well-grounded" claim is one which is plausible.  A claim 
that a condition has become more severe is well-grounded 
where the condition was previously service connected and 
rated, and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  A review of the record indicates that the veteran's 
claims are plausible and that all relevant facts have been 
properly developed.  

A.  Historical Review

An August 1961 enlistment examination revealed that the 
veteran sprained his right knee prior to service and that he 
was determined to be qualified for active service.  The 
veteran's service medical records indicate that he was seen 
on multiple occasions for right knee complaints.  A January 
1962 Air Force orthopedic evaluation notes that the veteran 
reported having initially sustained a right knee  injury 
while playing football 2 years previously and had increased 
pain, swelling, instability, and limitation of motion since 
entering active duty.  An impression of a severe internal 
derangement with residual ligamentous relaxation and possible 
cartilage tear of the right knee was noted.  In March 1962, 
the veteran underwent a repair of the medial collateral 
ligament.  In July 1962, the veteran was again seen with 
complaints of pain and instability of the right knee.  The x-
rays revealed a screw in the right medial femoral epicondyle 
with some calcification medial to the screw.  The diagnosis 
was postoperative residual instability of the right knee.  
The veteran's service medical records contain various reports 
of pain, swelling, and instability of the right knee.  At a 
May 1965 separation examination, the examiner reported there 
was a well-healed 6-inch normal scar on the right knee and 
that the right knee exhibited full range of motion with good 
strength.

The report of an August 1965 VA examination for compensation 
purposes relates that the veteran reported sharp pain in the 
knee and exhibited a normal gait, no limitation of motion 
with no tenderness, and no instability.  Contemporaneous 
X-ray studies of the right knee revealed a metallic screw in 
the medial femoral condyle with localized area of periosteal 
new bone formation at the base and minimal osteophytic 
lipping of the inferior articular margin of the patella.  The 
diagnosis was residuals of postoperative repair of medial 
collateral ligaments.  In September 1965, the RO established 
service connection for postoperative residuals of repair of 
medial collateral ligament of the right knee and assigned a 
10 percent evaluation for that disability under Diagnostic 
Code 5010.  
  
At an August 1970 VA examination, the veteran reported that 
he experience pain with weather changes and occasional 
weakness in the right knee.  On evaluation, the veteran 
reported tenderness near the scar, but there was no atrophy 
of the thighs, no crepitation, no limitation of motion, and 
no instability.  A x-ray report revealed a metallic screw in 
the internal condyle of the femur with irregular exostosis 
arising from the supracondylar region.  The joint space was 
clear.  The diagnosis was postoperative residuals of a repair 
of the medial collateral ligaments of the right knee.  The RO 
continued the 10 percent disability evaluation.

B.  Increased Disability Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Traumatic arthritis 
established by X-ray findings is to be evaluated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (1998).  Degenerative arthritis established by X-ray 
findings will be evaluated on the basis of limitation of 
motion of the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1998).  Limitation of flexion 
of the leg to 45 degrees warrants a 10 percent disability 
evaluation.  A 20 percent evaluation requires that flexion be 
limited to 30 degrees.  A 30 percent evaluation requires 
limitation to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (1998).  Limitation of extension of the leg to 10 
degrees warrants a 10 percent disability evaluation.  A 20 
percent evaluation requires that extension be limited to 15 
degrees.  A 30 percent evaluation requires that extension be 
limited to 20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1998).  The average normal range of 
motion of the knee is from 0 to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II (1998).  

Slight recurrent subluxation or lateral instability of the 
knee warrants the assignment of a 10 percent disability 
evaluation.  A 20 percent evaluation contemplates moderate 
recurrent subluxation or lateral instability.  A 30 percent 
evaluation contemplates severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1998).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  38 C.F.R. § 4.14 (1998).  
In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
In a precedent opinion dated August 14, 1998, the Acting 
General Counsel of the VA clarified that separate evaluations 
could be assigned under both the provisions 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 and Diagnostic Code 5257 
for a knee disability encompassing an arthritic disorder.  
VAOPGPREC 9-98 (Aug. 14, 1998).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1998).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40 (1998), which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (1998), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.

The Court has held that:  

Read together, DC 5003, and § 4.59 thus 
state that painful motion of a major 
joint or groups caused by degenerative 
arthritis, where the arthritis is 
established by X-ray, is deemed to be 
limited motion and entitled to a minimum 
10 percent rating, per joint, combined 
under DC 5003, even though there is no 
actual limitation of motion.  
Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991).  See also Hicks v. 
Brown, 8 Vet. App. 417 (1995).

In a September 1992 statement, the veteran contended that his 
service-connected right knee disability increased in severity 
and that his disability warranted a higher evaluation.  

At an October 1992 VA examination, the veteran complained of 
residual stiffness and occasional pain in the right knee 
without instability, popping, or swelling.  He reported that 
he has worn a knee brace on the right knee for approximately 
10 years and takes Motrin as needed.  On examination, range 
of motion of the right knee was from 0 to 125 degrees.  There 
was some deficiency in the anterior cruciate ligament; 
however, the posterior cruciate was working well.  There was 
no muscle atrophy, no jointline tenderness or specific 
patellofemoral grating.  A well-healed medium parapatellar 
scar measuring approximately 8 inches was noted.  
Contemporaneous X-rays revealed narrowing of the medial joint 
space with degenerative changes of the right knee with screw 
fixation present in the medial femoral condyle.  The examiner 
noted that the repair of the knee and the ligamentous tear 
was as given by history and that while the anterior cruciate 
deficiency was minimal, it was present as was the screw 
fixation.  In a January 1993 rating decision, the RO 
continued the veteran's 10 percent evaluation for his knee 
disability, but changed the criteria for the evaluation to 
Diagnostic Codes to 5010-5257.

In his April 1993 substantive appeal, the veteran reported 
that he experiences pain and stiffness in his right knee as 
well as occasional instability.  He stated that the range of 
motion and stability evaluations were helped by his use of 
knee braces.

VA treatment records from 1987 to 1993 show complaints and 
treatment for right knee pain, laxity, and occasional 
decreased range of motion of the right knee with multiple 
diagnoses of degenerative joint disease of the right knee.  A 
June 1987 VA x-ray evaluation of the right knee revealed 
moderate degenerative changes about the knee joint with 
narrowing of the medial aspect of the knee joint.  A June 
1990 notation indicates that the range of motion of the right 
knee was 10 degrees to 130 degrees with no crepitation or 
instability.  The diagnosis was degenerative joint disease of 
the right knee.  In March 1993, the veteran was again seen 
complaining of pain in his right knee, an orthopedic 
evaluation showed range of motion from 3 degrees to 135 
degrees with mild instability.  X-ray studies revealed 
narrowing of the medial compartments of the right knee.  The 
diagnoses were mild instability of the right knee anterior 
cruciate ligament and degenerative joint disease of the right 
knee. 

In September 1993, the veteran testified before a hearing 
officer at the RO.  The veteran testified that he experiences 
pain in his knee every day and that it is worse when the 
weather changes.  He reported that he takes a Motrin 
substitute and muscle relaxers for his right knee.  The 
veteran stated that his knee has given out on him on several 
occasions and that he gets muscle cramping which affects the 
knee.  He testified that he wears a knee brace every day and 
occasionally uses a cane for stability and to help him get 
up.  He also reported that he works as a tractor trailer 
driver for the U.S. Post Office.  In September 1993, the 
Hearing Officer continued the veteran's 10 percent evaluation 
for his right knee.  The veteran's representative, in a 
November 1996 statement, reported that the last VA 
examination was in 1992.  Thereafter, the case was sent to 
the Board in November 1996.  In December 1996, the Board 
remanded this case to the RO for additional development.  

A September 1993 VA treatment record shows that the veteran's 
medication for his right knee pain was changed from Motrin to 
Parafon Forte and Tolectin in April 1993 and he now reports 
that his pain is better.  A June 1995 treatment record shows 
that veteran was referred to orthopedics for complaints of 
pain and limitation of motion of the right knee and low back.  
On evaluation, there was 1+ valgus laxity and anterior and 
posterior drawer's sign were negative.  The diagnosis was 
moderate degenerative joint disease of the right knee.  A 
September 1996 notation indicates that the veteran 
experienced relief of pain and disability as long as he took 
the medication regularly.  A January 1997 notation shows that 
the veteran complained of severe pain in the knees with 
limitation of motion.  On evaluation, the examiner noted that 
the veteran was wearing a brace on the right knee and there 
was guarding of the right knee.  The knees were stable with 
no effusion or grating.  The diagnosis was arthritis of the 
right knee.

At a June 1997 VA examination, the veteran reported that he 
has experienced worsening pain in the right knee over the 
past 15 years and that his knee is weak and feels like it is 
giving way.  On evaluation, there was good squatting, but 
some difficulty arising from the squatting position was 
noted.  An increase in the anterior drawer's sign of the 
right knee was noted and the examiner reported that it was 
quite marked compared to the left.  There was no fluid in the 
joints and no lateral stress induced instability of the right 
knee.  Range of motion of the right knee was reported as 130 
degrees of flexion and 0 degrees of extension.  Passive range 
of motion was identical to active range of motion.  The 
examiner noted that there was no pain on the examination and 
there did not seem to be any weakness of the knee.  The 
examiner also stated that "the range of motion was 
approximately 80 percent of what I would consider normal for 
his body style."

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran's postoperative residuals of medial collateral 
ligament repair of the right knee have been shown to be 
manifested by well-healed surgical scar; joint instability; 
and subjective complaints of knee pain.  The veteran advances 
on appeal that his post-operative right knee disability is 
productive of significant physical impairment and warrants a 
higher evaluation.  The veteran asserts that he must use a 
knee brace on the right knee for support.

The veteran is clearly competent to report that his 
service-connected symptomatology has increased in severity.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While the 
veteran is certainly capable of providing evidence of 
symptomatology, a lay person is not generally capable of 
opining on matters requiring medical knowledge, such as the 
condition causing or aggravating the symptoms.  See Stadin v. 
Brown, 8 Vet.App. 280, 284 (1995); Robinette v. Brown, 8 
Vet.App. 69, 74 (1995); Routen v. Brown, 10 Vet.App. 183 
(1997).  VA examination and treatment records show that the 
veteran has some instability of his right knee; however, the 
clinical evidence does not establish that it is severe.  As 
noted above, the assignment of the next higher rating of 30 
percent is dependent upon a showing of severe recurrent 
subluxation or lateral instability.  Therefore, the Board 
concludes that the evidence is against the veteran's claim 
for an increased evaluation in excess of the current 20 
percent evaluation for postoperative residuals of medial 
collateral ligament repair of the right knee.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 
(1998).

The veteran's representative contends that according to 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994), and a VA 
O.G.C. 23-97, the veteran is entitled to a separate rating 
under Diagnostic Codes 5003, 5010, and 5260-5261 for his 
degenerative arthritis of the right knee.  In considering 
whether an evaluation is warranted under Diagnostic Codes 
5260-5261, the Board notes that VA treatment records show 
ranges of motion of the right knee varying from 0 degrees - 3 
degrees to 125 - 140 degrees with and without reports of pain 
as well as x-ray evidence of moderate degenerative joint 
disease of the right knee.  As noted above, under Layno, the 
veteran is clearly competent to testify on matters on which 
he has personal knowledge, which include those that come to 
him through his senses, such as pain.  The veteran's 
testimony is assumed to be credible and establishes that he 
experiences pain in his right knee.  The x-ray evidence of 
arthritis and the clinical findings of occasional limitation 
of motion, the use of a brace on the right knee, and 
documentation of medications, including Parafon Forte and 
Tolectin, supports a finding that the veteran's right knee 
disability meets the criteria established for the assignment 
of a separate 10 percent rating under Code 5003.  Under 
Lichtenfels, the x-ray evidence of moderate degenerative 
joint disease of the right knee along with the veteran's 
reports of pain and the examiner's notation that there was 
some limitation of motion, provided basis for such separate 
10 percent disability evaluation.  However, the Board finds 
that a rating higher than 10 percent on the basis of 
arthritis would not be appropriate because there is no 
competent evidence of limitation of knee extension to 15 
degrees or limitation of knee flexion to 30 degrees.  
Furthermore, an additional 10 percent rating is not warranted 
for the residual scar because it is shown to be well-healed 
and there is no evidence of tenderness.  Therefore, the Board 
finds that the veteran's post-operative right knee disability 
merits assignment of a separate evaluation not higher than 10 
percent under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5260-5261  (1998).


ORDER

An evaluation for postoperative residuals of medial 
collateral ligament repair of the right knee in excess of 20 
percent under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5257 (1998) is denied.  

A separate 10 percent evaluation, but not in excess thereof, 
for the veteran's right knee disability under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260-5261  
(1998) is granted, subject to the laws and regulations 
governing the award of monetary benefits.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

